Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Koziarz on April 12, 2021.

The application has been amended as follows: 

IN THE CLAIMS

3. (CURRENTLY AMENDED) The fan platform as recited in claim 1, wherein the core includes lug stubs, and the lugs are formed, at least in part, by lug pieces adhesively bonded to the lug stubs, the lug pieces containing the fastener openings. 

14. (CANCELED) 


15. (CURRENTLY AMENDED) A gas turbine engine comprising: 
a fan; 
a compressor section; 
a combustor; and 

wherein the fan includes fan blades and fan platforms arranged between the fan blades, each said fan platform including 
a platform body having 
gaspath and non-gaspath sides,
leading and trailing ends, 
first and second circumferential sides that are contoured to follow profiles of adjacent fan blades, and 
lugs projecting from the non-gaspath side and defining fastener openings, 
		wherein the platform body comprises a core and a fiber-reinforced polymer matrix composite skin attached on the core at least on the gaspath and non-gaspath sides, and the core thickens from the leading end to the trailing end.
wherein the core includes lug stubs, and the lugs are formed, at least in part, by lug pieces adhesively bonded to the lug stubs, the lug pieces containing the fastener openings, the core is formed of a material selected from the group consisting of honeycomb, foam, and combinations thereof, and the lug pieces are selected from the group consisting of polymer blocks, metal blocks, and combinations thereof.

16. (CANCELED) 

18. (CURRENTLY AMENDED) The method as recited in claim 17, further comprising, prior to the arranging, adhesively bonding lug pieces to lug stubs on the core to form the lugs, the lug pieces containing the fastener openings.

	EXPLANATION FOR CHANGES
 	The changes to claims 1, 15 and 17 to the “lugs…defining fastener openings” was made to overcome a potential 35USC § 112(b) rejection as it was unclear if the “lug pieces” are part of the 
	The changes to claim 15 were proposed to obviate a potential 35 USC §103(a) rejection as obvious over Corrigan et al. (6,447,250) in view of Harris et al. (5,281,096). Even when combined, the aforementioned references fail to teach the limitations of claim 16, incorporated into claim 15 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799